CATES, Presiding Judge.
Buying, etc., stolen property: sentence, five years in the penitentiary.
The only point argued is that there is no affirmative showing that the appellant had a lawyer when he appeared in the Criminal Court of Jefferson County. [Not the trial court.]
Appellant argues that he waived a preliminary hearing and thereafter came indictment.
Whether he has a lawyer or not is not material. The conferment of a preliminary hearing is not required by either State or Federal constitution. Rhodes v. State, 50 Ala.App. 661, 282 So.2d 100.
Moreover, the appellant failed to raise the question in the circuit court.
We have reviewed the entire record under Code 1940, T. 15, § 389 and consider that the judgment below should be
Affirmed.
All the Judges concur.